Truax, J.
The provisions of section 18 of chapter 342 of the Laws of 1885 (Mechanic’s Lien Law), are no broader than section 817 of the Code of Civil Procedure. Both authorize the court to consolidate, in its discretion, two or more actions. It has frequently been held under section 817 that the motion to consolidate must be made before trial. Eleventh Ward Savings Bank v. Hay, 8 Daly, 328; affirmed without opinion by the Court of Appeals, 73 N. Y. 609. By the motiou now before me, it is sought to consolidate an action that has been partly tried with one in which the issues have just been joined. I think the motion comes too late. The parties to an action have the right to participate in all of the trial, and that right is not preserved to them by a provision in the order of consolidation to the effect that the testimony already given and *509exceptions taken, stand subject to the right of both parties to recall and re-examine any of said witnesses who have testified.
Motion to consolidate denied, with $10 costs.
Motion denied, with $10 costs.